               Case 1:19-cv-09748-VEC Document 25
                                               24 Filed 11/13/20 Page 1 of 1

                                                                                         USDC SDNY


  MEMO ENDORSED
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC #:
                                                 WWW.MKCLAWGROUP.COM                     DATE FILED: 11/13/2020
                                           LAW OFFICES OF MICHAEL K. CHONG, LLC

              NEW YORK:                                   FORT LEE:                                 HOBOKEN:
   1250 BROADWAY, 36TH FL. STE. 300              2 EXECUTIVE DRIVE, STE. 240                300 HUDSON STREET. STE. 10
      NEW YORK, NEW YORK 10001                   FORT LEE, NEW JERSEY 07024                 HOBOKEN, NEW JERSEY 07024
           (212) 726-1104                              (201) 947-5200                           (201) 708-6675
        FAX (212) 726-3104                         FAX (201) 708-6676                         FAX (201) 708-6676

                                                   * Please Reply to: FORT LEE                       EMAIL:
                                                                                           VGonzalez@MKCLAWGROUP.COM

                                                                                        November 13, 2020
Via ECF

Honorable Valerie Caproni
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

        Re:     Basurto. v. Original Ray's Inc., et al.
                Docket No. 1:19-cv-9748-VEC


Dear Judge Caproni:

         This firm represents Defendants Original Ray's Inc., et al. in the above-referenced matter, wherein plaintiff
asserts claims under the Fair Labor Standards Act, 029 U.S.C. §§ 201 et seq. (FLSA) and New York Labor Law
(NYLL) for alleged wage and hour violations. Defendants write jointly with Plaintiffs to request a brief extension of
the time to file a joint settlement approval letter currently set for November 16, 2020.

         We are currently finalizing the settlement agreement which requires signatures before we can file the joint
settlement approval letter. We expect to have the signatures by November 23, 2020 and anticipate filing the joint
letter within a day or two therefrom.

        Should Your Honor have any questions or concerns regarding this application, the parties are available to
discuss them. The parties thank the Court for its attention to this matter.

                                                                                 Application GRANTED. The settlement
                                                    Respectfully yours,
                                            s/    Vincent L Gonzalez             agreement is due by November 25, 2020.
                                                  Vincent L. Gonzalez            SO ORDERED.




                                                                                 HON. VALERIE CAPRONI
                                                                                 UNITED STATES DISTRICT JUDGE

                                                                                                                    11/13/2020
